DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments filed on 07/28/2022 regarding claims 1-16, 33 and 34 in the remarks are fully considered but moot in view of new ground(s) of rejection(s).

Response to Amendments
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-16, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 12 of independent claim 1 recites “the RAN network node”. There is insufficient antecedent basis for this limitation(s) and it is therefore suggested to amend as “a RAN network node” or define “RAN network node” earlier in the claim. Independent claims 6, 11 and 14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph since they they contain same issue as independent claim 1. The respective dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph due to their dependency on claims 1, 6, 11 and 14 respectively.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3, 6, 8 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanada (US PG Pub. No. 2009/0059937) in view of Zhang (WO 2012/055114) and further in view of Liu (US PG Pub. No. 2012/0287873).
	As per claim 1:
	Kanada teaches a method performed by a network assisting node for handling communication of data between a wireless device and an opposite node (see Figure 1, paragraph [0113], discloses a method of setting a path between a first computer 101 and a second computer 102 in a network system based on end-to-end QoS requirements. The path is set up with the help of border routers 103, 104 and resource management server 108. Note: For examination purposes, examiner will construe said first computer 101 and second computer 102 as said wireless device and opposite node while the border router 103/104 and resource management server 108 are construed as said network assisting node and network node respectively), the method comprising:
	detecting that a data class is requested for at least some of the data (see Figure 1, paragraph [0123], discloses border router 103 serving as entrance to the network 112 captures RES message 401. Said RES message 401 is sent by computer 101 intended for computer 102, please see paragraph [0115]), the data class indicating that a certain delay for delivering the data can be tolerated (see paragraphs [0116]-[0121], the content(s)/field(s) of the RES message 401 includes: (1) Refresh period: 5000, (2) Bandwidth: 80000 (bps), (3) Y.1541 QoS class: 0 and path latency: 100000 (us). Note: Examiner is reading said Y.1541 QoS class: 0 as said data class since it represents a type of traffic being handled for the requested bandwidth such as AF1 traffic with a requested bandwidth of 200kbps or higher, please see paragraph [0090] and the path latency as said tolerable delay since it is part of the QoS request specifications, please see paragraph [0083]).
Kanada does not explicitly teach after detecting that the data class is requested, the network assisting node requesting, from a radio access network (RAN) in wireless communication with the wireless device, Dedicated Radio Bearer availability information indicating whether or not a Dedicated Radio Bearer (DRB) dedicated for data of the data class is available to be used for wireless communications between the wireless device and RAN node.
Zhang teaches after detecting that the data class is requested, the network assisting node requesting, from a radio access network (RAN) in wireless communication with the wireless device (please see page 8, lines 18-24, after the RN-UE 20 has attached to the RN-UE MME 50, the S GW/P-GW 40 initiates a dedicated bearer activation for S1AP/X2AP signaling traffic. Note: That access apparatus 30 (.e. radio base station e.g. eNodeB or eNB) is part of the radio access network (RAN)), Dedicated Radio Bearer availability information indicating whether or not a Dedicated Radio Bearer (DRB) dedicated for data of the data class is available (see page 8, lines 24-30, the S GW/P-GW 40 sends created bearer request message to the RN-MME 50 indicating that a bearer associated with QoS is required for integrity protection) to be used for wireless communications between the wireless device and RAN node (see page 9, lines 1-8, the dedicated bearer is between the RN-eNB 10 and DeNB 30. An integrity requirement indication or traffic type indication is used to inform a DeNB about which DRB is used to carry S1AP/X2AP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of dedicated bearer (as disclosed in Zhang) into Kanada as a way of carrying specific type of traffic for activating integrity protection (please see page 7, lines 5-18 of Zhang).
The combination of Kanada and Zhang does not explicitly teach receiving, from the RAN network node, a response to request, wherein the response comprises the requested DRB availability information indicating whether or not the DRB dedicated for the data of the data class is available to be used for wireless communications between the wireless device and the RAN node, which availability is dependent on whether at least one cost related parameter associated with the wireless device fulfills a threshold condition;
	and reporting the availability of the DRB to at least one of the wireless device or the opposite node.
Liu teaches receiving, from the RAN network node, a response to request, wherein the response comprises the requested DRB availability information indicating whether or not the DRB dedicated for the data of the data class is available to be used for wireless communications between the wireless device and the RAN node (see paragraph [0048], discloses establishing a dedicated bearer for the MTC UE if a predetermined condition is met. The predetermined condition is if the data amount associated with the data type exceeds a given threshold then the dedicated bearer is established for the MTC UE), which availability is dependent on whether at least one cost related parameter associated with the wireless device fulfills a threshold condition (see paragraph [0048], the threshold in this case is related to the amount of data to be transmitted);
	and reporting the availability of the DRB to at least one of the wireless device or the opposite node (see paragraph [0073], the eNB after receiving the bearer establishment message transmitted by the MME, establishes the public bearer with the MME according to the information carried therein). The eNB returns the bearer establishment completion message to the MME, please see paragraph [0074]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into both Kanada and Zhang. The motivation for doing so would be to improve the efficiency of data transmission by setting up a dedicated bearer (please see paragraph [0010] of Liu).
As per claim 3:
Kanada in view of Zhang and further in view of Liu teaches the method of claim 1, wherein the detecting comprises receiving a request for the data class from the wireless device (Kanada, see paragraph [0123], the border router 103 captures said RES message 401. The RES message 401 comprise of Y.1541 QoS class: 0, please see paragraphs [0116]-[0121]), and the reporting comprises sending a data class indicator to at least one of the wireless device and the opposite node in response to the received request (Kanada, see Figure 4A, border router 103 forwards RRES 419 message to computer 101. Said RRES (response to reserve) message is a response to the computer 101 being the sender of the RES message 405 (by specifying the IP address of the computer 101 as the recipient IP address), please see paragraph [0145]).
	As per claim 6:
	Kanada teaches a network assisting node arranged to handle communication of data between a wireless device and an opposite node (see Figure 1, paragraph [0113], discloses a method of setting a path between a first computer 101 and a second computer 102 in a network system based on end-to-end QoS requirements. The path is set up with the help of border routers 103, 104 and resource management server 108. Note: For examination purposes, examiner will construe said first computer 101 and second computer 102 as said wireless device and opposite node while the border router 103/104 and resource management server 108 are construed as said network assisting node and network node respectively), wherein the network assisting node is configured to:
	detect that a data class is requested for at least some of the data, the data class indicating that a certain delay for delivering the data can be tolerated (see Figure 1, paragraph [0123], discloses border router 103 serving as entrance to the network 112 captures RES message 401. Said RES message 401 is sent by computer 101 intended for computer 102, please see paragraph [0115]), the data class indicating that a certain delay for delivering the data can be tolerated (see paragraphs [0116]-[0121], the content(s)/field(s) of the RES message 401 includes: (1) Refresh period: 5000, (2) Bandwidth: 80000 (bps), (3) Y.1541 QoS class: 0 and path latency: 100000 (us). Note: Examiner is reading said Y.1541 QoS class: 0 as said data class since it represents a type of traffic being handled for the requested bandwidth such as AF1 traffic with a requested bandwidth of 200kbps or higher, please see paragraph [0090] and the path latency as said tolerable delay since it is part of the QoS request specifications, please see paragraph [0083]).
Kanada does not explicitly teach after detecting that the data class is requested, the network assisting node requesting, from a radio access network (RAN) node in wireless communication with the wireless device, Dedicated Radio Bearer availability information indicating whether or not a Dedicated Radio Bearer (DRB) dedicated for data of the data class is available to be used for wireless communications between the wireless device and RAN node.
Zhang teaches after detecting that the data class is requested, the network assisting node requesting, from a radio access network (RAN) node in wireless communication with the wireless device (please see page 8, lines 18-24, after the RN-UE 20 has attached to the RN-UE MME 50, the S GW/P-GW 40 initiates a dedicated bearer activation for S1AP/X2AP signaling traffic. Note: That access apparatus 30 (.e. radio base station e.g. eNodeB or eNB) is part of the radio access network (RAN)), Dedicated Radio Bearer availability information indicating whether or not a Dedicated Radio Bearer (DRB) dedicated for data of the data class is available (see page 8, lines 24-30, the S GW/P-GW 40 sends created bearer request message to the RN-MME 50 indicating that a bearer associated with QoS is required for integrity protection)  to be used for wireless communications between the wireless device and RAN node (see page 9, lines 1-8, the dedicated bearer is between the RN-eNB 10 and DeNB 30. An integrity requirement indication or traffic type indication is used to inform a DeNB about which DRB is used to carry S1AP/X2AP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of dedicated bearer (as disclosed in Zhang) into Kanada as a way of carrying specific type of traffic for activating integrity protection (please see page 7, lines 5-18 of Zhang).
The combination of Kanada and Zhang does not explicitly teach receiving, from the RAN network node, a response to the request, wherein the response comprises the requested DRB availability information indicating whether or not the DRB dedicated for the data of the data class is available to be used for wireless communications between the wireless device and the RAN node, which availability is dependent on whether at leas one cost related parameter associated with the wireless device fulfills a threshold condition;
	and report the availability of the DRB to at least one of the wireless device or the opposite node.
Liu teaches receiving, from the RAN network node, a response to the request, wherein the response comprises the requested DRB availability information indicating whether or not the DRB dedicated for the data of the data class is available to be used for wireless communications between the wireless device and the RAN node (see paragraph [0048], discloses establishing a dedicated bearer for the MTC UE if a predetermined condition is met. The predetermined condition is if the data amount associated with the data type exceeds a given threshold then the dedicated bearer is established for the MTC UE), which availability is dependent on whether at leas one cost related parameter associated with the wireless device fulfills a threshold condition (see paragraph [0048], the threshold in this case is related to the amount of data to be transmitted);
	and report the availability of the DRB to at least one of the wireless device or the opposite node (see paragraph [0073], the eNB after receiving the bearer establishment message transmitted by the MME, establishes the public bearer with the MME according to the information carried therein). The eNB returns the bearer establishment completion message to the MME, please see paragraph [0074]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into both Kanada and Zhang. The motivation for doing so would be to improve the efficiency of data transmission by setting up a dedicated bearer (please see paragraph [0010] of Liu).
	Claim 8 is rejected in the same scope as claim 3.
As per claim 33:
Kanada in view of Zhang and further in view of Liu teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions, which, when executed by processing circuitry of a network assisting node, causes the network assisting node to perform the method of claim 1 (Kanada, see paragraph [0054], discloses the border routers 103 and 104 each include control unit, a plurality of communication units, a routing unit and a switch unit. Each of the routers outputs, based on information held by the routing unit, a packet input from a first communication unit to a second communication unit via the switch unit controlled by the control unit).
7.	Claims 2, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanada in view of Zhang and further in view of Liu and Bales (US Patent No. 10,148,340).
As per claim 2:
Kanada in view of Zhang and further in view of Liu teaches the method of claim 1 with the exception of wherein the received DRB availability information comprises a data bearer indicator indicating a current availability and/or a predicted availability of the DRB.
Bales teaches wherein the received DRB availability information comprises a data bearer indicator indicating a current availability (see Col 6, lines 64-67 and Col 7, lines 1-25, discloses the UE receives the available bearer of QCI from the UE-MME via a wireless relay) and/or a predicted availability of the DRB (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of modified bearer (as disclosed in Bales) into Kanada, Zhang and Liu as a way of exchanging data with UE according to the assigned QCI (please see Col 7, lines 55-67 of Bales). Therefore, by modifying the bearer per UE, complex services like voice and video are supported (please see Col 1, lines 35-40 of Bales).
As per claim 4:
Kanada in view of Zhang and further in view of Liu and Bales teaches the method of claim 2.
The combination of Kanada, Zhang and Liu does not teach wherein the data class indicator comprises at least one of: an identifier of the data class, an indication that the DRB is available, an estimated current bitrate, and a predicted forthcoming bitrate for data of the data class.
Bales teaches wherein the data class indicator comprises at least one of: an identifier of the data class (see Col 6, the UE transfers a request for a particular service type voice, video, gaming or other data and thus identifier of the potential data class), an indication that the DRB is available (Note: The limitation is recited in alternate form and thus not addressed by the prior art), an estimated current bitrate, and a predicted forthcoming bitrate for data of the data class (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of modified bearer (as disclosed in Bales) into Kanada, Zhang and Liu as a way of exchanging data with UE according to the assigned QCI (please see Col 7, lines 55-67 of Bales). Therefore, by modifying the bearer per UE, complex services like voice and video are supported (please see Col 1, lines 35-40 of Bales).
Claim 7 is rejected in the same scope as claim 2.
Claim 9 is rejected in the same scope as claim 4.
8.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanada in view of Zhang and further in view of Liu and Phillips (US PG Pub. No. 2016/0286247).
As per claim 5:
Kanada in view of Zhang and further in view of Liu teaches the method of claim 1 with the exception of:
wherein the at least one cost related parameter includes any of:
a channel quality indicator (CQI) reported by the wireless device, a received signal strength indicator (RSSI) measured by the wireless device or by the network node, a currently used modulation and coding scheme (MCS), the number of active users in the cell, the number of active users in a neighbouring cell, mobility behaviour of the wireless device or available bandwidth or bitrate at the wireless device’s current location.
Phillips teaches wherein the at least one cost related parameter includes any of:
a channel quality indicator (CQI) reported by the wireless device (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a received signal strength indicator (RSSI) measured by the wireless device or by the network node (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a currently used modulation and coding scheme (MCS) (see paragraph [0053], discloses QAM associated with the channel), the number of active users in the cell (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), the number of active users in a neighbouring cell (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), mobility behaviour of the wireless device (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art) or available bandwidth (see paragraph [0053], discloses appropriate bandwidth for the channel) or bitrate at the wireless device’s current location (see paragraph [0053], discloses QAM channel is associated with a particular bitrate).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the assignment of a QAM channel/pipe (as disclosed in Phillips) into Kanada, Zhang and Liu as a way of effectuating MABR stream of the requested channel as well as re-adjusting the bitrates of the channels to facilitate streaming via the edge QAM device (please see paragraph [0053] of Phillips). Therefore, allocating such dedicated channel ensures that bitrate is supported for providing a rich user experience (please see paragraph [0003] of Phillips).
	Claim 10 is rejected in the same scope a claim 5.
9.	Claims 11, 13, 14, 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu.
	As per claim 11:
	Zhang teaches a method performed by a wireless device for handling communication of data with an opposite node via a Radio Access Network (RAN) node (see abstract), the method comprising:
	establishing a wireless connection with the RAN node (see page 8, lines 18-19, discloses attaching the RN-UE 20 to RN-UE MME 50);
	sending, via the RAN node, to a network assisting node a request for Dedicated Radio Bearer (DRB) availability information indicating whether or not a Dedicated Radio Bearer (DRB) dedicated for a requested data class is available to be used by the wireless device to wirelessly transmit data of the data class to the RAN node (please see page 8, lines 18-24, after the RN-UE 20 has attached to the RN-UE MME 50, the S GW/P-GW 40 initiates a dedicated bearer activation for S1AP/X2AP signaling traffic. Note: That access apparatus 30 (.e. radio base station e.g. eNodeB or eNB) is part of the radio access network (RAN). See page 8, lines 24-30, the S GW/P-GW 40 sends created bearer request message to the RN-MME 50 indicating that a bearer associated with QoS is required for integrity protection).
Zhang does not teach and receiving from the network assisting node a response message responsive to the request, the response message comprising the requested DRB availability information indicating whether or not the DRB dedicated for the requested data class is available to be used by the wireless device to transmit data of the data class to the RAN node, wherein
	whether or not the DRB is available to be used by the wireless device is dependent on whether at least one cost related parameter is associated with the wireless device fulfils a threshold condition.
Liu teaches and receiving from the network assisting node a response message responsive to the request, the response message comprising the requested DRB availability information indicating whether or not the DRB dedicated for the requested data class is available to be used by the wireless device to transmit data of the data class to the RAN node (see paragraph [0048], discloses establishing a dedicated bearer for the MTC UE if a predetermined condition is met. The predetermined condition is if the data amount associated with the data type exceeds a given threshold then the dedicated bearer is established for the MTC UE), wherein
	whether or not the DRB is available to be used by the wireless device is dependent on whether at least one cost related parameter is associated with the wireless device fulfils a threshold condition (see paragraph [0048], the threshold in this case is related to the amount of data to be transmitted).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into Zhang. The motivation for doing so would be to improve the efficiency of data transmission by setting up a dedicated bearer (please see paragraph [0010] of Liu).
As per claim 13:
	Zhang in view of Liu teaches the method of claim 11.
Zhang does not teach wherein the wireless device forwards the availability to the opposite node as a basis for classification of the data.
Liu teaches wherein the wireless device forwards the availability to the opposite node as a basis for classification of the data (see paragraph [0073], the eNB after receiving the bearer establishment message transmitted by the MME, establishes the public bearer with the MME according to the information carried therein). The eNB returns the bearer establishment completion message to the MME, please see paragraph [0074]).
Same rationale as provided for claim 11.
As per claim 14:
Zhang teaches a wireless device arranged to handle communication of data with an opposite node via a Radio Access Network (RAN) node, wherein the wireless device is configured to:
establish a wireless connection with the RAN node (see page 8, lines 18-19, discloses attaching the RN-UE 20 to RN-UE MME 50);
	send, via the RAN node, to a network assisting node a request for Dedicated Radio Bearer (DRB) availability information indicating whether or not a Dedicated Radio Bearer (DRB) dedicated for a requested data class is available to be used by the wireless device to wirelessly transmit data of the data class to the RAN node (please see page 8, lines 18-24, after the RN-UE 20 has attached to the RN-UE MME 50, the S GW/P-GW 40 initiates a dedicated bearer activation for S1AP/X2AP signaling traffic. Note: That access apparatus 30 (.e. radio base station e.g. eNodeB or eNB) is part of the radio access network (RAN). See page 8, lines 24-30, the S GW/P-GW 40 sends created bearer request message to the RN-MME 50 indicating that a bearer associated with QoS is required for integrity protection).
Zhang does not teach and receive from the network assisting node a response message responsive to the request, the response message comprising the requested DRB availability information indicating whether or not the DRB dedicated for the requested data class is available to be used by the wireless device to transmit data of the data class to the RAN node, wherein
	whether or not the DRB is available to be used by the wireless device is dependent on whether at least one cost related parameter is associated with the wireless device fulfils a threshold condition.
Liu teaches and receive from the network assisting node a response message responsive to the request, the response message comprising the requested DRB availability information indicating whether or not the DRB dedicated for the requested data class is available to be used by the wireless device to transmit data of the data class to the RAN node (see paragraph [0048], discloses establishing a dedicated bearer for the MTC UE if a predetermined condition is met. The predetermined condition is if the data amount associated with the data type exceeds a given threshold then the dedicated bearer is established for the MTC UE), wherein
	whether or not the DRB is available to be used by the wireless device is dependent on whether at least one cost related parameter is associated with the wireless device fulfils a threshold condition (see paragraph [0048], the threshold in this case is related to the amount of data to be transmitted).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into Zhang. The motivation for doing so would be to improve the efficiency of data transmission by setting up a dedicated bearer (please see paragraph [0010] of Liu).
Claim 16 is rejected in the same scope as claim 13.
As per claim 34:
Zhang in view of Liu teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions, which, when executed by processing circuitry of a wireless device, causes the network assisting node to perform the method of claim 11 (Liu, see Figure 1, gateway 40 comprising processor 41, memory 42 and interface 43).

10.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu and further in view of Gasparakis (US PG Pub. No. 2013/0301475).
As per claim 12:
Zhang in view of Liu teaches the method of claim 11 with the exception of:
further comprising:
classifying the data based on the received availability;
and sending the data in packets comprising a class indication indicating that the respective packets contain data of the data class.
Gasparakis teaches further comprising:
classifying the data based on the received availability (see paragraph [0026], discloses generating packet based at least in part upon application classification, at least one allocation request and the network resource availability);
and sending the data in packets comprising a class indication indicating that the respective packets contain data of the data class (see paragraph [0028], discloses generating flows for each path associated with possible values and/or associated information such as bandwidth and/or path allocations).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generating of data based on QoS requirements (as disclosed in Gasparakis) into both Kanada and Phillips. The motivation for doing so would be to facilitate at least in part different user-appreciable experiences (please see paragraph [0025] of Gasparakis).
Claim 15 is rejected in the same scope as claim 12.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474      
 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474